Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered January 26, 1999, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered into a plea agreement pursuant to which he knowingly, intelligently, and voluntarily waived his right to appeal his conviction and withdrew all motions. Accordingly, the plea agreement effectively foreclosed appellate review of his claim regarding the suppression of physical evidence (see, People v Hidalgo, 91 NY2d 733; People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1, 10; People v Scott, 286 AD2d 352; People v Celardo, 198 AD2d 428; People v Fields, 196 AD2d 550). Friedmann, J. P., Smith, Adams and Cozier, JJ., concur.